Citation Nr: 1038591	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-15 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected degenerative joint disease with post-operative changes 
of laminectomy in lower lumbar spine (hereinafter, "low back 
disorder").


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty December 1953 to November 1955.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed. 

2.  Even when taking into account the Veteran's complaints of 
pain, his service-connected low back disorder is not manifest by 
forward flexion of the thoracolumbar spine 30 degrees or less; 
ankylosis; associated neurologic impairment; nor incapacitating 
episodes as defined by VA regulations which have a total duration 
of at least 4 weeks but less than 6 weeks during a 12 month 
period.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected low back disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5235-5243 (2010)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via letters dated in March and July 2008, both of which 
were sent prior to the date of the July 2008 rating decision that 
is the subject of this appeal.  He was also sent additional 
notification via a February 2009 letter, followed by 
readjudication of the appeal by the March 2009 Statement of the 
Case which "cures" the timing problem associated with inadequate 
notice or the lack of notice prior to the initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), 
citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the Veteran was provided with the information regarding 
disability rating(s) and effective date(s) mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well 
as the specific schedular criteria used for evaluation of his 
service-connected low back disorder.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
current appellate claim and the avenues through which he might 
obtain such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  
Various records were obtained and considered in conjunction with 
this case.  Further, the Veteran has had the opportunity to 
present evidence and argument in support of his claim, and 
nothing indicates he has identified the existence of any other 
relevant evidence that has not been obtained or requested.  As 
part of his Substantive Appeal, he indicated that no hearing was 
desired in this case.  Moreover, he was accorded a VA medical 
examination in July 2008 which included findings regarding the 
service-connected low back disorder that are consistent with the 
treatment records and relevant rating criteria.  Although, as 
detailed below, he criticized the findings of this examination he 
did not actually identify any inaccuracies or prejudice therein.  
He has not indicated the disability has increased in severity 
since this examination.  Accordingly, the Board finds that this 
examination is adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each component 
of spinal motion are the maximum that can be used for calculation 
of the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (2), 
as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  An evaluation of 20 percent 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 40 percent is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable ankylosis of 
the entire thoracolumbar spine.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar spine.  
An evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 percent 
is warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  An 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
Finally, an evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 38 
C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 
69 Fed. Reg. 32, 449 (June 10, 2004).

Analysis

Initially, the Board acknowledges that the Veteran's service-
connected low back disorder is manifested by complaints of pain.  
As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
for consideration in the instant case.  However, for the reasons 
detailed below the Board finds that his symptoms of pain do not 
result in the level of impairment necessary for a rating in 
excess of 20 percent even during flare-ups.  In other words, even 
when taking into account the Veteran's complaints of pain, his 
service-connected low back disorder is not manifest by forward 
flexion of the thoracolumbar spine 30 degrees or less; ankylosis; 
associated neurologic impairment; nor incapacitating episodes as 
defined by VA regulations which have a total duration of at least 
4 weeks but less than 6 weeks during a 12 month period.

The Veteran's treatment records during the appellate period 
contain multiple references to chronic back pain, but do not 
detail the range of motion of his thoracolumbar spine.  The July 
2008 VA examination noted a history of pain, spasms, stiffness, 
and decreased motion.  Range of motion testing showed that, for 
both active and passive motion, he had flexion to 45 degrees, 
with pain beginning at 20 degrees; extension to 20 degrees, with 
pain beginning at 10 degrees; right and left lateral flexion to 
20 degrees, with pain beginning at 10 degrees; and right and left 
lateral rotation also to 20 degrees, with pain beginning at 10 
degrees.  Moreover, for all of these results it was noted that 
there was no additional los of motion on repetitive use of the 
joint.  As such, even with his complaints of pain, he does not 
have limitation of motion to the extent necessary for a rating in 
excess of 20 percent even on repetitive motion.

The Board notes the Veteran criticized the VA examination on the 
basis that the examiner stated his range of motion was normal.  
However, a review of the examination report itself reflects the 
examiner specifically stated the Veteran did not have normal 
range of motion.  

The Board further notes that the July 2008 VA examination 
specifically found that the Veteran did not have ankylosis of the 
thoracolumbar spine, nor is such a finding otherwise indicated by 
the medical treatment records.  Further, the record does not 
indicate he has impairment analogous to ankylosis.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  Here, as 
detailed in the preceding paragraph, the July 2008 medical 
examinations indicate the Veteran still has mobility of the 
thoracolumbar spine; i.e., it is not fixed in place.  

In addition, the Board notes that there is no indication of 
associated neurologic impairment attributable to the service-
connected low back disorder.  Therefore, the record does not 
warrant any other separate evaluations for neurologic impairment 
pursuant to Note (1) of the General Rating Formula for Diseases 
and Injuries of the Spine.

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.

Regarding the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the Board acknowledges that the 
Veteran has reported that he has experienced recurrent flare-ups 
of pain, during which he is unable to walk much less drive.  At 
his July 2008 VA examination, he indicated that he experienced 
severe flare-ups every 2 to 3 weeks, lasting from 1 to 2 days.  
Nevertheless, neither the VA examination nor the other evidence 
of record reflects he experiences incapacitating episodes as 
defined by VA regulations which have a total duration of at least 
4 weeks but less than 6 weeks during a 12 month period.

The Veteran criticized the VA examination for stating that he did 
not have incapacitating episodes because bedrest was not 
prescribed by a doctor, contending that after 40 years he knew 
when he needed to rest and knew his limits.  However, the 
requirement that incapacitating episode(s) has bed rest 
prescribed by a physician and treatment by a physician is, as 
detailed above, the regulatory definition.  In other words, it is 
the requirement dictated by law, and must be followed in this 
case for determining whether a rating in excess of 20 percent is 
warranted.  As already stated, he does not experience 
incapacitating episodes as defined by VA regulations, and 
certainly not to the extent necessary for assignment of an 
increased rating in this case.

For these reasons, the Board finds that the Veteran does not meet 
or nearly approximate the criteria for a schedular rating in 
excess of 20 percent for his service-connected low back disorder.  
Therefore, the preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application 
in the instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal must be denied.

Other Considerations

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected low 
back disorder.  However, the Board finds that his symptomatology 
has been stable throughout the appeal period.  Therefore, 
assigning staged ratings for such disabilities is not warranted.

In exceptional cases where the schedular ratings are found to be 
inadequate, an extraschedular disability rating commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  The record in this case 
does not reflect the RO has ever adjudicated the matter of the 
Veteran's entitlement to an extraschedular rating for his 
service-connected low back disorder.  Moreover, the Veteran has 
never raised the matter of his entitlement to an extraschedular 
rating.  The Board therefore is without authority to consider the 
matter of extraschedular rating(s).  Although the record does not 
show entitlement to extraschedular benefits at this point, the 
Board notes that the Veteran is free to raise this as a separate 
issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim of entitlement to a total 
rating based upon individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.

In this case, the Board finds that a claim for a TDIU is not 
raised by the record as the evidence of record fails to show that 
the Veteran is unemployable due to his service-connected low back 
disorder.  Although he is not currently employed, the Court has 
held that the sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough to warrant a TDIU.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The July 2008 VA 
examination noted that he retired in 2000 because he was eligible 
by age or duration of work.  Further, while it was noted his low 
back disorder prevented sports and caused severe impairment in 
exercise, he only had moderate impairment of recreation; mild 
impairment of dressing, traveling, shopping, and chores; and no 
impairment of feeding, bathing, or toileting.  









	(CONTINUED ON NEXT PAGE)




These aforementioned levels of impairment of daily activities do 
not indicate his low back disorder has resulted in the type of 
impairment that would prevent the Veteran from obtaining and/or 
maintaining substantially gainful employment.  Therefore, the 
Board finds that no further consideration of a TDIU is warranted.


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected low back disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


